WARREN, J.,
dissenting.
I disagree with the majority’s construction of ORS 657.100(1) and its conclusion that claimants were “unemployed” within the meaning of that provision. ORS 657.100(1) provides:
“An individual is deemed ‘unemployed’ in any week during which the individual performs no services and with respect to which no remuneration for services performed is paid or payable to the individual, or in any week of less than full-time work if the remuneration paid or payable to the individual for services performed during the week is less than the individual’s weekly benefit amount.” (Emphasis supplied.)
This case is controlled by the italicized portion of the above provision, because it is not disputed that claimants performed no services during the weeks for which they claimed unemployment benefits.
The first clause of ORS 657.100(1) provides that a person is considered unemployed in any week (1) during which *156he performs no services and (2) “with respect to which no remuneration for services performed is paid or payable.” The critical issue in this case is not when the services are performed, as the majority states, but rather what is meant by “any week * * * with respect to which no remuneration for services performed is * * * payable.” The majority interprets the first clause as if it were written: “An individual is deemed ‘unemployed’ in any week during which the individual performs no services for which remuneration is paid or payable.” This construction ignores the express language of the statute, “and with respect to which no remuneration * * * is paid or payable.” (Emphasis supplied.) I read the statute to mean that an individual is deemed ‘unemployed’ in any week during which the individual performs no services and with respect to which no remuneration for services performed at any time is paid or payable.
My interpretation is supported by the language of the statute in its entirety and by public policy considerations. The second clause of ORS 657.100(1), that part after the comma dealing with part-time work, refers to “remuneration paid or payable * * * for services performed during the week.” The absence of the language “during the week” to modify “for services performed” in the first clause indicates that the legislature intended the phrase “for services performed,” used in the first clause, to refer to services performed at times other than the week for which a claimant seeks to be deemed unemployed.
Under my interpretation of the statute, an individual is not unemployed in a week “with respect to which * * * remuneration for services performed [at any time] is paid or payable.” If an employe may demand and is entitled to receive wages for a period of time when he is not working, wages are payable for that period. Paid vacation leave should be considered remuneration for services performed. In addition to a wage or salary, a worker earns the right to be paid for days on which he does not work. If a worker chooses to take paid vacation days during a certain week, he is paid remuneration with respect to that week for services which he performed in prior weeks. For the weeks in which claimants received vacation pay, they were not unemployed, because remuneration for services performed was “paid.” It follows that, for *157weeks in which they could have requested and received vacation pay but chose not to, remuneration for services performed was “payable,” i.e., “capable of being paid.” Webster’s Third New International Dictionary 1659 (1976).
Public policy also supports my interpretation. An employe who could take a paid week’s vacation during a plant shutdown but chooses to defer it until a later week should not be considered unemployed for the week of the shutdown. The worker who defers the vacation, under my view would receive only one week’s pay for the two weeks off work. Under the majority’s view, that worker would enjoy two weeks off work, for which he will receive one week of pay and one week of unemployment compensation. This difference amounts to a state and employer-sponsored extra week of partially-compensated vacation. The unemployment compensation laws should not be construed to provide compensation for time off work during which the employe voluntarily chooses not to receive pay to which he is entitled.
The majority misreads my alternative interpretation of 657.100(1), when it states
“* * * If remuneration is not allocated to the week or weeks in which it was earned, that is, when the services were performed, then remuneration paid in a week other than when it was earned disqualifies nonworking claimants for that week; and remuneration that is payable has the unfortunate effect of continuously disqualifying a nonworking claimant until it is paid.” 77 Or App at 152.
I do not think that a claimant who performs no services in a week should be disqualified from unemployment benefits simply by the fact that he receives or is owed a paycheck in that week, because that money is paid or payable with respect to services performed in a previous week. The majority’s “common sense” example, 77 Or App at 151, would be resolved the same way under my interpretation of the statute. The individual who receives pay at the end of week four is unemployed for weeks three and four, because he has performed no services in those weeks and the remuneration is paid with respect to weeks one and two. In addition, contrary to the majority’s assertion, I would not require claimants to take their vacation pay during the plant shutdown. I only *158think that they should not be entitled to receive unemployment benefits during the shutdown when they have the option of receiving pay previously earned. For these reasons, I would reverse and respectfully dissent.